       Case 4:19-cv-03845 Document 6 Filed on 10/22/19 in TXSD Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                       §
COUNTY OF BURLESON,
                                                       §
        Plaintiff,                                     §
                                                       §
        v.                                             §           Civil Action No. 4:19‒cv‒3845
                                                       §
PURDUE PHARMA L.P., et al.,                            §
                                                       §
        Defendant.                                     §

     DEFENDANT WALMART INC.’S CERTIFICATE OF INTERESTED PARTIES

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

Defendant Walmart Inc. 1 (“Walmart”) states:

        1. Walmart has no parent corporation, and no publicly held corporation holds 10% or

more of its stock.

        2. Other than the parties to this litigation, Walmart is not currently aware of any other

individuals or entities that are financially interested in the outcome of this litigation.


Dated: October 22, 2019                                 Respectfully submitted,



                                                           /s/ Elizabeth W. Scofield
                                                           Elizabeth W. Scofield (Attorney-in-Charge)
                                                           Texas State Bar No. 24079555
                                                           S.D. Tex. Bar No. 2227083
                                                           JONES DAY
                                                           717 Texas, Suite 3300
                                                           Houston, TX 77002
                                                           Telephone: +1.832.239.3789
                                                           Facsimile: +1.832.239.3600
                                                           Email: escofield@jonesday.com

        1
           Plaintiff named Wal-Mart Stores, Inc. as a defendant to this action. As of February 1, 2018, Wal-Mart
Stores, Inc. became known as Walmart Inc.
      Case 4:19-cv-03845 Document 6 Filed on 10/22/19 in TXSD Page 2 of 2



                                                      Christopher Lovrien*
                                                      Sarah G. Conway*
                                                      JONES DAY
                                                      555 South Flower Street
                                                      Fiftieth Floor
                                                      Los Angeles, CA 90071-2452
                                                      Telephone: +1.213.243.2567
                                                      Facsimile: +1.213.243.2539
                                                      cjlovrien@jonesday.com
                                                      sgconway@jonesday.com


                                                      * denotes national counsel who will seek
                                                      pro hac vice admission

                                                      Attorneys for Defendant
                                                      Walmart Inc.


                                CERTIFICATE OF SERVICE

       This is to certify that on the 22nd day of October, 2019, I electronically transmitted the

foregoing document to the Clerk of Court using the ECF system for filing and transmittal of

Notice of Electronic Filing to the ECF registrants.

                                                       /s/ Elizabeth W. Scofield




                                               -2-
